Citation Nr: 1315551	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  04-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of direct/indirect right inguinal hernia, postoperative with ilioinguinal nerve involvement, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in July 2005.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The Board remanded the Veteran's claim for additional development of the record in December 2005, December 2007, August 2010 and May 2012.  The case is once again before the Board. 

In March 2010 and October 2011, the Director of the Compensation and Pension Service denied entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) for the service-connected postoperative residuals of right inguinal hernia with ilioinguinal nerve involvement and resultant scar. 

In November 2011, the Veteran stated that he wanted to file a service connection claim for depression as secondary to a service-connected seizure disorder.  The issue of service connection for depression, to include as secondary to a service-connected seizure disorder, has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. See Godfrey v. Brown, 7 Vet.App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO).





FINDINGS OF FACT

1.  The Veteran's service-connected postoperative hernia residuals with ilioinguinal nerve involvement is assigned a 10 percent rating, the maximum authorized under Diagnostic Code 8530.

2.  The Veteran's postoperative hernia residuals with ilioinguinal nerve involvement do not result in marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the service-connected postoperative hernia residuals with ilioinguinal nerve involvement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7338, 8530 (2012).

2.  Application of extraschedular provisions is not warranted for the Veteran's service-connected postoperative hernia residuals with ilioinguinal nerve involvement.  38 C.F.R. § 3.321(b) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  

Indeed, in Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet.App. 518, 519 (1996), citing Gilbert, 1 Vet.App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in January 2005.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

A January 2008 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Clearly, only the January 2005 letter was issued prior to the RO's initial adjudication of the Veteran's claim in March 2005.  The timing defect of the January 2008 letter, however, was cured by the subsequent readjudication of the Veteran's appeal and issuance of a supplemental statement of the case (SSOC) in March 2010.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In this capacity, as noted in the Introduction, the Veteran's claim has been the subject of four remands by the Board.  In December 2005, the Board remanded the Veteran's claim, in pertinent part, to obtain his recent VA treatment records and to schedule him for a VA examination.  Following this remand, the Veteran's treatment records were obtained and associated with his claims file and the Veteran was afforded a VA examination in May 2006.  

In December 2007, the Board remanded the Veteran's claim in order to provide him with a corrective VCAA notice letter, to obtain his recent medical treatment records, request that he provide documentation pertaining to the amount of time he had lost from work due to his service-connected disability, obtain an extraschedular advisory-opinion, and to provide him with a SSOC which listed all pertinent laws and regulations. 

Following the Board's December 2007 remand, the Veteran was provided with a corrective VCAA notice letter in January 2008.  This letter also requested that he provide documentation of the time he had lost from work due to the postoperative hernia residuals with ilioinguinal nerve involvement.  The Veteran's recent VA medical records and an extraschedular advisory-opinion from the Director of the Compensation and Pension Service were obtained and associated with his claims file.  The Veteran's claim was also readjudicated in a March 2010 SSOC which provided him with the relevant laws and regulations.  

In August 2010, the Board observed that the Veteran had argued that his most recent VA examination was now too old to adequately address his current symptomatology.  As a result, the Board remanded the Veteran's claim in order to schedule him for a new VA examination and to obtain any outstanding relevant medical records.  The Board also requested that the AOJ again request that the Veteran provide documentation pertaining to amount of time he had lost from work due to his service-connected disability.  Finally, the Board stated that an additional extraschedular advisory-opinion should be obtained. 

The record reflects that the Veteran was requested to provide documentation indicating that he had lost time from work due to his service-connected postoperative hernia residuals with ilioinguinal nerve involvement in a September 2010 letter.  His VA treatment records were obtained and associated with his claims file and the Veteran was afforded an additional VA examination in November 2010.  The requested extraschedular advisory-opinion was obtained from the Director of the Compensation and Pension Service and associated with the claims file. 

In May 2012, the Board observed that the most recent November 2010 VA hernia examination did not address the Veteran's ilioinguinal nerve involvement.  As a result, the Veteran's claim was remanded in order to schedule him for a new VA examination and to obtain any recent treatment records. The Board also instructed the AOJ to contact the Veteran again and request that he provide documentation that his service-connected hernia residuals with ilioinguinal nerve involvement have caused him to be absent from work.  

Following the Board's remand, in a May 2012 letter, the Veteran was requested to submit any evidence that his service-connected hernia residuals had caused him to be absent from work.  The Veteran's recent VA treatment records were obtained and associated with his claims file and the Veteran was afforded a VA hernia examination in May 2012 and a VA nerve examination in December 2012. 

Based on the above, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]; see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]; see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) [although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required]. 

As the Board will discuss in its analysis, the Veteran was provided with VA examinations in January 2005, May 2006, November 2010, and May 2012.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  

While the record does not reflect that the January 2005 examiner reviewed the Veteran's claims folder, the Veteran is not prejudiced thereby as the examiner considered medical history as reported by the Veteran which is consistent with that contained in his claims file.    

The Board therefore concludes that these examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).  

As noted, the Board remanded the Veteran's claim in May 2012, in part, because a November 2010 VA examination report did not contain any clinical neurological evaluations or findings pertaining to the right ilioinguinal nerve injury/disability.  While the Veteran was afforded a VA nerve examination in December 2012 (which complied with the Board's remand request), the examiner reached a conclusion which appears to contradict the evidence of record. 

Specifically, while the December 2012 VA examiner stated that he reviewed the Veteran's claims folder, the examiner provided no rationale for his finding that the Veteran did not have an ilioinguinal nerve impairment.  In this capacity, the Board notes that the examiner did not discuss the May 2012 VA examination report which found that the Veteran had "damage/injury of the right ilio-inguinal nerve which is ... secondary to his inguinal hernia repair" or the treatment records which document that the Veteran underwent a ilioinguinal nerve block which relieved his complaints of pain. See e.g., a March 16, 2004 VA treatment record.

The December 2012 VA examiner's opinion provides no rationale as to how he determined that the Veteran did not have an ilioinguinal nerve disability.  See Bloom v. West, 12 Vet.App. 185 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'); see also Hernandez-Toyens v. West, 11 Vet.App. 379 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Barr v. Nicholson, 21 Vet.App. 303 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)

As the December 2012 VA examination is inadequate, the Board has considered remanding the Veteran's claim for additional development, however, such action would result in no additional benefit flowing to the Veteran and would only serve to further delay a decision.  Specifically, the Veteran is currently rated at the maximum schedular rating for his ilioinguinal nerve impairment and the Board has obtained two opinions from the Director of the Compensation and Pension Service discussing whether an extraschedular rating is appropriate.  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding to a decision. To wit, any additional clinical findings would have no impact on the Veteran's schedular rating and the record contains ample evidence for the Board to consider when determining whether an extraschedular rating is warranted.  In this capacity, the Board notes that while the December 2012 VA examiner found that the Veteran did not have an ilioinguinal nerve disability, he did document the Veteran's complaints. 

In addition, the record contains the Veteran's service treatment records, VA and private medical records, multiple VA examination reports, and the July 2005 hearing transcript.  The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

In this capacity, the Board notes that treatment records associated with the Veteran's electronic claims folder indicate that that he is in receipt of benefits from the Social Security Administration (SSA).  See a November 2012 treatment record.  Upon review, however, the evidence indicates that the Veteran is in receipt of retirement benefits and not disability benefits.  Specifically, the Veteran's treatment records note that he has retired and that his retirement was not based upon a disability or medically required. See a September 2012 treatment record.  Moreover, the Veteran has not alleged that he is in receipt of disability benefits from the SSA.  Accordingly, a remand to obtain the Veteran's records from the SSA is not warranted.  See Voerth v. West, 13 Vet.App. 117, 121 (1999); Baker v. West, 11 Vet.App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet.App. 363, 370-72 (1992).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in July 2005 as detailed in the Introduction. 

During the hearing, the undersigned Veterans Law Judge clarified the issue on appeal and attempted to identify any evidentiary deficits.  The Veteran and his representative demonstrated actual knowledge of what the evidence must show in order to obtain a higher rating and the Veterans Law Judge.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  

While cognizant that the Veterans Law Judge did not suggest the submission of evidence which the claimant had overlooked, as discussed in detail above, the Board subsequently remanded the Veteran's claim in order to obtain additional medical evidence and requested that he submit evidence indicating that he had lost time from work due to his service-connected disability.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

II. Law and Regulations 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App. 505 (2007).

The Veteran's service-connected residuals of direct/indirect right inguinal hernia, postoperative with ilioinguinal nerve involvement, is currently rated 10 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8530 [Ilio-inguinal nerve].  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet.App. 411, 414 (1995).


The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet.App. 625, 629 (1992).  

Under Diagnostic Code 8530, a noncompensable rating is assigned for mild or moderate paralysis of the ilioinguinal nerve, and a 10 percent rating is assigned for severe to complete paralysis of the ilioinguinal nerve. 

The Board finds that Diagnostic Code 8530 is appropriate as the Veteran has been diagnosed with "damage/injury of the right ilio-inguinal nerve . . . as secondary to his inguinal hernia repair."  See the May 2012 VA examination. 

The Board has also considered rating the Veteran under Diagnostic Code 7338, which deals specifically with inguinal hernias.

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable.  A 10 percent rating is warranted where a postoperative the inguinal hernia is recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. 

Upon review, application of Diagnostic Code 7338 would not result in an increased disability rating for the Veteran's service-connected disability.  Specifically, the record does not indicate, and the Veteran has not alleged, that he requires a belt or truss to support his hernia. See Melson v. Derwinski, 1 Vet.App. 334 (1991) [use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet.App. 95 (1994) [only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned]; see also Tatum v. Shinseki, 23 Vet.App. 152 (2009) [holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable].

Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 8530.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  

III.  Analysis

The Veteran seeks an increased rating for his service-connected postoperative hernia residuals with ilioinguinal nerve involvement, which is currently evaluated as 10 percent disabling under Diagnostic Code 8530.

As noted, the currently assigned 10 percent disability rating is the maximum schedular rating available under Diagnostic Code 8530 and the Board has determined that application of another diagnostic code is not warranted.  As such, the Board is unable to consider or grant a higher schedular rating.

IV. Extraschedular Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the VA Schedule for Rating Disabilities (Rating Schedule) is sufficient to compensate a veteran for the effects his or her disability has on the average impairment in earning capacity resulting from all types of diseases and injuries encountered as a result of or incident to active duty service. See 38 C.F.R. §§ 4.1, 4.20, 4.27 (2012). Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances and symptomatology, but nevertheless would still be adequate to address the average impairment in earning capacity caused by a disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2012).

Here, the Board remanded the Veteran's appeal in December 2007 and August 2010 with instructions that his claim should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  It should be noted, however, that the Board's finding that referral was warranted is not tantamount to a finding that an extraschedular rating is appropriate and should be assigned. See Anderson v. Shinseki, 22 Vet.App. 423, 426 (2009).  

In a March 2010 advisory opinion, the Director of the Compensation and Pension Service reviewed the Veteran's past medical history and noted the Veteran's complaints of continuing pain and "a history of sick leave for manifestations of postoperative complications from the hernia repair."  After observing that the Veteran was in receipt of a 10 percent disability rating for severe to complete paralysis of the ilioinguinal nerve and a second 10 percent rating was in effect for the Veteran's right inguinal hernia repair scar, the Director stated that "the evidence available for review . . . shows that the Veteran suffers from pain as a postoperative residual of direct/indirect right inguinal hernia which interfered with his occupational performance.  While the service connected condition(s) may have affected his ability to discharge his occupational responsibilities, no evidence is found which shows the disability picture presented in the record is not adequately contemplated by the rating schedule." 

In the August 2010 remand, the Board noted that since the Veteran's claim was being remanded for additional development, the question of whether an extraschedular evaluation was warranted could be affected by any newly received evidence.  As a result, the Board requested that another extraschedular opinion be obtained. 

In an October 2011 advisory opinion, the Director of the Compensation and Pension Service once again reviewed the Veteran's medical history and reported that the Veteran's service-connected postoperative hernia residuals with ilioinguinal nerve involvement did not "present such an unusual or exceptional disability picture with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  In reaching this conclusion, the Director noted the Veteran's complaints and his past medical history, including a November 2010 VA examination which revealed that the Veteran's inguinal hernia repair should not impair his social or industrial activities. 

The Director's decisions are not tantamount to a VA examination or medical opinion, the inadequacy of which must be addressed by a medical expert. Instead, the Director's decisions are an adjudicative action, similar to a rating decision issued by a RO. However, the record reflects that the advisory opinions issued by the Director took into consideration the Veteran's complaints and are consistent with the medical and other findings contained in the claims file. 

In Anderson, the Court noted that the Board had the authority to review the denial of an extraschedular rating on appeal.  See Anderson, supra.

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  As noted above, however, the Board has already referred the Veteran's claim for an extraschedular opinion.  

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected postoperative hernia residuals. The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, Diagnostic Code 8530 accounts for any and all impairment of the ilioinguinal nerve which therefore includes the Veteran's complaints of pain and discomfort.  While cognizant that the November 2010 VA examiner revealed that the Veteran has tenderness and a "bulge" on the distal aspect of his hernia scar, the Veteran has already been assigned a separate 10 percent rating for his hernia scar. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second question posed by Thun becomes moot. 

Nevertheless, the Board notes that the evidence in this case does not demonstrate any of the factors provided in the "governing norms" such as frequent hospitalization or marked interference with employment. See 38 C.F.R. § 3.321(b)(1). In this case, there is no indication that the Veteran has required frequent hospitalizations for his hernia residuals and he does not contend otherwise. 

With respect to employment, the evidence of record indicates that the Veteran is currently retired.  As discussed earlier, the record indicates that this retirement was not due to medical reasons. 

While employed, the Veteran argued that his hernia residuals caused him pain which made it difficult to walk and perform jobs.  See a June 2006 VA treatment record.  The Veteran has also reported that his pain has caused him to be absent from work.  See a March 2008 treatment record. 

While the Board recognizes that the Veteran is competent to report that his hernia residuals have caused him to be absent from work, the record includes an April 2006 memorandum from his employer which states that the Veteran had been put on a sick leave restriction due to excessive absences.  The record also includes a November 2006 VA treatment record which states that the Veteran had a history of abusing his sick leave.  

The Board notes that the fact that the Veteran is currently unemployed or that he took excessive sick leave while employed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment. See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993). In this case there is no competent and credible evidence that the Veteran's hernia residuals with ilioinguinal nerve involvement would have marked interference with employment. See Van Hoose, supra [noting that the disability rating itself is recognition that industrial capabilities are impaired]. 

In fact, November 2010 VA examiner noted that the Veteran's inguinal hernia repair would not impair his industrial activities, including his job in housekeeping.  The May 2012 VA examiner also stated that the Veteran's hernia does not impact his ability to work.

In addition, there is no evidence in the record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

In view of the foregoing discussion, the Board concludes that a disability rating in excess of 10 percent for postoperative inguinal hernia residuals is not warranted.


 

ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of direct/indirect right inguinal hernia, postoperative with ilioinguinal nerve involvement, is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


